*494Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of drawing instrument cases similar in all material respects to those the subject of Abstract 59557, the merchandise entered prior to June 6, 1951, was held dutiable at 5 cents per pound and 10 percent ad valorem under paragraph 1405, as modified by T. D. 51802, and the items entered subsequent to said date were held dutiable at 2}i cents per pound and 10 percent ad valorem under said paragraph 1405, as modified by T. D. 52739.